Title: To Thomas Jefferson from William C. C. Claiborne, 10 October 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New Orleans October 10th. 1805
                  
                  
                      I had the Honor a few days since, to receive your Letter of the 10th of July, and its contents shall engage my early attention. By the ensuing Mail therefore, I shall forward you a list of the Buildings (the property of the United States) in this City, together with my opinion as “to the best distribution to be made of them”.—
                  
                      I learn thro the Medium of the News papers, that a Peace Honorable to the United States, has been effected with Trepoli; but of the particulars, I am not informed. I offer you my warmest congratulations on an event, which has restored to Liberty and to their Country, so many of our Brothers, and which in the present Crisis of our affairs with Spain, cannot but be considered of high Importance.—
                  I am Dr Sir with Great Respect your faithful Friend
                  
                     William C. C. Claiborne
                     
                  
               